DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Yoneda et al., (US 2017/0103848) in view of Shimdoda et al., (US 2018/0068780), not disclosing or suggesting, novel features of claims 1-12 as detailed below have been considered and are persuasive.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a laminated coil component comprising: 
an element body having a rectangular parallelepiped shape, including a pair of end faces opposed to each other in a first direction, a pair of first side faces opposed to each other in a second direction orthogonal to the first direction, and a pair of second side faces opposed to each other in a third direction orthogonal to the first direction and the second direction, and formed by laminating a plurality of element-body layers in the third direction; 
a coil formed in the element body by a plurality of coil conductors and having a coil axis along the third direction; and 
a pair of conductors disposed on the element body in such a way as to be apart from each other in the first direction, wherein 
each of the pair of conductors has an L shape when viewed from the third direction and includes a first conductor portion disposed on one of the first side 
the coil includes a first coil portion disposed closer to the other of the first side faces than an end portion of the second conductor portion at a side of the other of the first side faces, and a second coil portion disposed closer to the one of the first side faces than the end portion, 
the first coil portion includes a first straight portion and a pair of second straight portions connected to both ends of the first straight portion, 
the second coil portion is curved as a whole, and
a pair of coil conductors adjacent to each other in the third direction among the plurality of coil conductors are directly connected to each other without a through hole conductor.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-12 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALCOLM BARNES/
Examiner, Art Unit 2837
8/14/2021


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837